UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                             No. 97-6043



LEE GADSON,

                                            Plaintiff - Appellant,

          versus

J. GLENN ALEWINE; WERNER BECK, MD; CHARLES
RUSHING, MD; EDSEL T. TAYLOR, Warden; PATRICIA
MCINTOSH, RN; RANDY BLACKMON, Sheriff; MIKE
PEEPLES,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. Joseph F. Anderson, Jr., District
Judge. (CA-95-4066-2-17AJ)


Submitted:    May 15, 1997                  Decided:   May 29, 1997

Before RUSSELL, HALL, and HAMILTON, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Lee Gadson, Appellant Pro Se. Stephen P. Hughes, HOWELL, GIBSON &
HUGHES, P.A., Beaufort, South Carolina; obert Waller Achurch III,
HOWELL, GIBSON & BONEY, P.A., Beaufort, South Carolina; William
Henry Davidson II, James Miller Davis, Jr., ELLIS, LAWHORNE, DAVID-
SON & SIMS, P.A., Columbia, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order denying relief on

his 42 U.S.C. § 1983 (1994) complaint. We have reviewed the record

and the district court's opinion accepting the magistrate judge's

recommendation and find no reversible error. Accordingly, we affirm

on the reasoning of the district court. Gadson v. Alewine, No. CA-
95-4066-2-17AJ (D.S.C. Nov. 27, 1996). We dispense with oral argu-

ment because the facts and legal contentions are adequately pre-

sented in the materials before the court and argument would not aid
the decisional process.




                                                          AFFIRMED




                                2